DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-19, as filed on 05/20/2020, are currently pending and considered below.
Information Disclosure Statement
The information disclosure statement filed 03/01/2021 and 10/26/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Multiple foreign patent documents cited within the IDS’s filed 03/01/2021 and 10/26/2020 do not have English translations or English concise explanations of relevance, see the IDS’s for which were not considered.
Double Patenting
Applicant is advised that should claim 14 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Specification
The disclosure is objected to because of the following informalities (appropriate correction is required): 
Page 1, ¶ 2 recites: “pedaled exercise devices”. Applicant is suggested to amend the limitation to: --- exercise device---. 
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 19, line 1: amend “a positive pressure” to ---the positive pressure---.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180001135 A1 (Powell) in view of US 20170043288 A1 (Reitz).
Regarding Independent Claim 1, Powell discloses an exercise system comprising: 
a housing (“housing” ¶ 18, Figure 2: Annotated; defined by the four walls and upper wall, see Figure 1 and 4A) defining an interior volume (Figure 2: Annotated; interior volume is defined by the walls of the frame, see also Figure 4A4B), the housing having an intake (bottom portion 414 with vent 412, Figure 4A) and an outlet (Figure 2: Annotated; the outlet is the cutout within the wall that allows for the belt connected to the drive motor 204 on the inside of the housing to connect to the pulley 206 on the outside); 

    PNG
    media_image1.png
    554
    743
    media_image1.png
    Greyscale

Figure 2: Powell Annotated
a drive motor (drive motor 204) positioned inside the housing (see Figure 1 and 2); 
a drive member (Figure 2: Annotated) connected to the drive motor (See Figure 2), at least part of the drive member positioned inside the housing and part of the drive member outside the housing (See Figure 2 wherein a portion of the drive belt is located within the interior volume connected to the drive motor 204 and a portion is exterior to the housing connected to pulley 206), the drive member positioned through the outlet in the housing (see Figure 2 wherein the drive belt passes through the outlet from the interior to the exterior connecting the motor 204 to the pulley 206); 
and a fan (fan assembly 212) in fluid communication with the intake (see Figure 2, the fan assembly 212 is in fluid communication with the air within the interior volume and the intake and outlet formed within the housing walls), the fan providing a positive pressure in the interior volume of the housing (“which causes the high and low pressure regions of the air in the immediate vicinity of the blade as the ring element rotates” ¶ 73; the fan provides positive pressure in portions of the interior volume).
Powell discloses the invention as substantially claimed, see above. Powell discloses the fan assembly connected to the motor assembly and vent openings to provide air exchange with the outside of the motor housing (¶ 47). Powell does not disclose a filter in fluid communication with the intake and the fan in fluid communication with the filter.   
US 20170043288 A1 (Reitz)
Reitz discloses an analogous treadmill exercise device with a motor assembly and fan cooling system (“filtered air delivery system” ¶ 4) comprising: 

    PNG
    media_image2.png
    104
    517
    media_image2.png
    Greyscale

Figure 2: Reitz
a housing (“housing” ¶ 4) defining an interior volume (see Figure 2 above wherein the system forms an interior volume that a motor, filter, and fan reside), the housing having an intake (“inlet openings” ¶ 10) and an outlet (“outlet” ¶ 11); 
a drive motor (“inducer motor assembly” ¶ 10) positioned inside the housing (see Figure 2 above); 
a filter (“air filter” ¶ 10) in fluid communication with the intake (“An air filter is then used to cover the inlet openings” ¶ 10); 
and a fan (“fan” ¶ 10) in fluid communication with the intake and the filter (the fan moves air through the inlet into the system and out through the outlet), the fan providing a positive pressure in the interior volume of the housing (“An air supply channel can be created inside of the piping used to mount the control circuit board or drive motors resulting in positive pressurized and filtered air flowing across them” ¶ 9).
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Powell’s inlets with air filters as taught by Reitz in order to remove the air born debris before it gets to the blower and then onto the user (¶ 10). 
Regarding Claim 2, Powell in view of Reitz further discloses the drive member being a drive belt (see Figure 2 wherein the drive member is a belt).  
Regarding Claim 3, Powell in view of Reitz further disclose the housing having only one intake (vent 412).  
Regarding Claim 4, Powell in view of Reitz further discloses the exercise system of claim 1, the housing having only one outlet (see Figure 2 wherein there is only one outlet).  
Regarding Claim 5, Powell in view of Reitz further discloses the exercise system of claim 1, the intake having an intake area larger than an outlet area (see Figure 4B and Figure 2, the bottom portion 414 with vent 412 has a larger area than the area of the outlet).  
Regarding Claim 6, Powell in view of Reitz further discloses the exercise system of claim 1, the filter positioned between the intake and the fan (see Claim 1 above, the filter is between the intake and the fan in order to clean the air before reaching the fan).  
Regarding Claim 7, Powell in view of Reitz further discloses the exercise system of claim 1, the drive motor positioned in a flow path of the fan (see Figure 2 and 4B wherein the drive motor 402 is in the flow path of the air through the fan 212).  
Regarding Claim 8, Powell in view of Reitz further discloses the exercise system of claim 7, the drive motor positioned directly adjacent the fan (“the lift motor 214 is located less than an inch away from the fan assembly 212” ¶ 42; see Figure 2 and 4A wherein the fan 212 and the motor 204 are directly adjacent to each other).  
Regarding Claim 9, Powell in view of Reitz further discloses the exercise system of claim 1 further comprising control electronics (lift motor 214; lift motor 214 controls the height of the treadmill) positioned within the housing (see Figure 2).  
Regarding Claim 10, Powell in view of Reitz further discloses the exercise system of claim 9, the control electronics positioned directly adjacent the fan in a flow path of the fan (see Figures 2 and 4 wherein the lift motor 214 is directly adjacent to the fan 212 and within the flow path of the fan, see Figure 4B for air flow lines).  
Regarding Claim 11, Powell in view of Reitz further discloses the exercise system of claim 1 further comprising a tilt motor (lift motor 214) positioned to move the housing relative to a base (base member 106; “When activated, the lift motor 214 causes a rod to extend relative to the motor, which pushes against the front portion of the deck and the base frame causing the front portion of the deck to raise” ¶ 41).  
Regarding Claim 12, Powell in view of Reitz further discloses the exercise system of claim 11, the tilt motor positioned in a flow path of the fan (see Figures 2 and 4 wherein the lift motor 214 is directly adjacent to the fan 212 and within the flow path of the fan, see Figure 4B for air flow lines).   
	Regarding Independent Claim 14, Powell discloses an exercise system (treadmill 202, Figure 2 with cooling mechanism 800, Figure 8) comprising: 
	a base (base member 106); 
a housing (“housing” ¶ 18, Figure 2: Annotated; defined by the four walls and upper wall, see Figure 1 and 4A) supported by the base (see Figure 1), the housing defining an interior volume (Figure 2: Annotated; interior volume is defined by the walls of the frame, see also Figure 4A4B) and having an intake (bottom portion 414 with vent 412, Figure 4A) and an outlet (Figure 2: Annotated; the outlet is the cutout within the wall that allows for the belt connected to the drive motor 204 on the inside of the housing to connect to the pulley 206 on the outside); 

    PNG
    media_image3.png
    554
    743
    media_image3.png
    Greyscale

Figure 2: Powell Annotated
a drive motor (drive motor 204) positioned inside the housing (see Figure 1 and 2); 
	a drive belt (Figure 2: Annotated) connected to the drive motor and supported by the base (see Figure 1), at least part of the drive belt movable from outside the housing to inside the housing through the outlet in the housing (See Figure 2 wherein a portion of the drive belt is located within the interior volume connected to the drive motor 204 and a portion is exterior to the housing connected to pulley 206),
	a roller (pulley 206) connected to the drive belt and driven by the drive belt (see Figure 2); 
	and a fan (cooling system 800 with first fan 808) in fluid communication with the intake (the cooling system 800 is within the housing and connected to one end of the motor and moves air that is in communication with air within the intake), the fan providing a positive pressure in the interior volume of the housing (“which causes the high and low pressure regions of the air in the immediate vicinity of the blade as the ring element rotates” ¶ 73; the fan provides positive pressure in portions of the interior volume).
Powell discloses the invention as substantially claimed, see above. Powell discloses the fan assembly connected to the motor assembly and vent openings to provide air exchange with the outside of the motor housing (¶ 47). Powell does not disclose a filter in fluid communication with the intake and the fan in fluid communication with the filter.   
Reitz discloses an analogous treadmill exercise device with a motor assembly and fan cooling system (“filtered air delivery system” ¶ 4) comprising: 

    PNG
    media_image2.png
    104
    517
    media_image2.png
    Greyscale

Figure 2: Reitz
a housing (“housing” ¶ 4) defining an interior volume (see Figure 2 above wherein the system forms an interior volume that a motor, filter, and fan reside), the housing having an intake (“inlet openings” ¶ 10) and an outlet (“outlet” ¶ 11); 
a drive motor (“inducer motor assembly” ¶ 10) positioned inside the housing (see Figure 2 above); 
a filter (“air filter” ¶ 10) in fluid communication with the intake (“An air filter is then used to cover the inlet openings” ¶ 10); 
and a fan (“fan” ¶ 10) in fluid communication with the intake and the filter (the fan moves air through the inlet into the system and out through the outlet), the fan providing a positive pressure in the interior volume of the housing (“An air supply channel can be created inside of the piping used to mount the control circuit board or drive motors resulting in positive pressurized and filtered air flowing across them” ¶ 9).
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Powell’s inlets with air filters as taught by Reitz in order to remove the air born debris before it gets to the blower and then onto the user (¶ 10). 
	Regarding Claim 15, Powell in view of Reitz further discloses the exercise system of claim 14, 
	a first portion of the outlet (“upper portion”) being proximate an inbound portion of the drive belt (“upper portion of the belt”) and a second portion of the outlet (“lower portion”) being proximate an outbound portion of the drive belt (“lower portion of the belt”; the upper opening portion of the outlet contains the upper portion of the belt passing through the outlet and the lower opening portion of the outlet contains the lower portion of the belt passing through the outlet), 
	where a sealing member (Figure 2: Powell Annotated) is positioned in the first portion to obstruct airflow through the first portion of the outlet (see Figure 2 wherein the structure member obstructs airflow through the outlet by being in the direct path of the airflow through the outlet).  

    PNG
    media_image4.png
    423
    556
    media_image4.png
    Greyscale

Figure 2: Powell Annotated
	Regarding Claim 17, Powell in view of Reitz further discloses the exercise system of claim 14, the fan being an intake fan (first fan 808; first fan 808 takes in air and cools the lift motor), and the exercise system the further comprising an outlet fan (second fan 810; second fan outputs air and cools the drive motor).  
19. The exercise system of claim 14, the fan providing a positive pressure of at least 1.05 atm.  
	Regarding Claim 19, Powell in view of Reitz discloses the invention as substantially claimed, see above. Powell further discloses that the fan provides positive pressure within the housing (¶ 73). Powell does not disclose the positive pressure of at least 1.05 atm.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Powell to have a positive pressure of about 1.05 atm since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Powell would not operate differently with the claimed with positive pressure as Powell already discloses the system providing a positive pressure. Further, applicant places no criticality on the positive pressure claimed, indicating only that the positive pressure is “at least 1.05 atm” and likewise provides various other positive pressures within the specification (¶ 53). Therefore, it would have been obvious to one of ordinary skilled in the art prior to the effective filing date of the claimed invention to have the positive pressure at least 1.05 atm in order to prevent backflow into the fan.

	Regarding Independent Claim 20, Powell discloses an exercise system (treadmill 202, Figure 2 with cooling mechanism 800, Figure 8) comprising: 
	a base (base member 106); 
a housing (“housing” ¶ 18, Figure 2: Annotated; defined by the four walls and upper wall, see Figure 1 and 4A) supported by the base (see Figure 1), the housing defining an interior volume (Figure 2: Annotated; interior volume is defined by the walls of the frame, see also Figure 4A4B) and having an intake (bottom portion 414 with vent 412, Figure 4A) and an outlet (Figure 2: Annotated; the outlet is the cutout within the wall that allows for the belt connected to the drive motor 204 on the inside of the housing to connect to the pulley 206 on the outside); 

    PNG
    media_image3.png
    554
    743
    media_image3.png
    Greyscale

Figure 2: Powell Annotated
a drive motor (drive motor 204) positioned inside the housing (see Figure 1 and 2); 
	a drive belt (Figure 2: Annotated) connected to the drive motor and supported by the base (see Figure 1), at least part of the drive belt movable from outside the housing to inside the housing through the outlet in the housing (See Figure 2 wherein a portion of the drive belt is located within the interior volume connected to the drive motor 204 and a portion is exterior to the housing connected to pulley 206),
	and a fan (cooling system 800 with first fan 808) in fluid communication with the intake (the cooling system 800 is within the housing and connected to one end of the motor and moves air that is in communication with air within the intake), the fan providing a positive pressure in the interior volume of the housing (“which causes the high and low pressure regions of the air in the immediate vicinity of the blade as the ring element rotates” ¶ 73; the fan provides positive pressure in portions of the interior volume).
Powell discloses the invention as substantially claimed, see above. Powell discloses the fan assembly connected to the motor assembly and vent openings to provide air exchange with the outside of the motor housing (¶ 47). Powell does not disclose a filter in fluid communication with the intake and the fan in fluid communication with the filter.   
Reitz discloses an analogous treadmill exercise device with a motor assembly and fan cooling system (“filtered air delivery system” ¶ 4) comprising: 

    PNG
    media_image2.png
    104
    517
    media_image2.png
    Greyscale

Figure 2: Reitz
a housing (“housing” ¶ 4) defining an interior volume (see Figure 2 above wherein the system forms an interior volume that a motor, filter, and fan reside), the housing having an intake (“inlet openings” ¶ 10) and an outlet (“outlet” ¶ 11); 
a drive motor (“inducer motor assembly” ¶ 10) positioned inside the housing (see Figure 2 above); 
a filter (“air filter” ¶ 10) in fluid communication with the intake (“An air filter is then used to cover the inlet openings” ¶ 10); 
and a fan (“fan” ¶ 10) in fluid communication with the intake and the filter (the fan moves air through the inlet into the system and out through the outlet), the fan providing a positive pressure in the interior volume of the housing (“An air supply channel can be created inside of the piping used to mount the control circuit board or drive motors resulting in positive pressurized and filtered air flowing across them” ¶ 9).
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Powell’s inlets with air filters as taught by Reitz in order to remove the air born debris before it gets to the blower and then onto the user (¶ 10). 
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5102380 A (Jacobson et al; henceforth Jacobson) view of US 20170043288 A1 (Reitz).
Regarding Independent Claim 1, Jacobson discloses an exercise system comprising: 
a housing (housing 37) defining an interior volume (see Figure 3 wherein the walls of the housing 37 form an interior volume), the housing having an intake (louver structure 60; air is capable of passing inward through the louver 60) and an outlet (Figure 3: annotated; air is capable of passing outward through the bottom of the housing 37); 

    PNG
    media_image5.png
    233
    351
    media_image5.png
    Greyscale

Figure 3: Jacobson Annotated
a drive motor (motor 22) positioned inside the housing (see Figure 3 wherein the motor 22 is partially housed within the housing 37); 
a drive member (drive belt 24) connected to the drive motor (see Figure 1), at least part of the drive member positioned inside the housing and part of the drive member outside the housing (the upper half of the belt 24 is positioned within housing 37 and the lower half that passes below the upper surface of frame 12 is positioned outside the housing 37, the drive member positioned through the outlet in the housing (the belt 24 passes from above to below the outlet/bottom opening of the housing 37); 
a filter in fluid communication with the intake; 
and a fan (fan 52) in fluid communication with the intake (fan 52 is in fluid communication with the intake by inputting air into the system), the fan providing a positive pressure in the interior volume of the housing (the discharge 62 of the fan 52 is at a higher pressure than the surrounding air and thus is at a positive pressure comparatively).
Jacobson discloses the invention as substantially claimed, see above. Jacobson further discloses the fan connected to the motor and providing air exchange with air outside the housing. Jacobson does not disclose a filter in fluid communication with the intake and the fan in fluid communication with the filter.
Reitz discloses an analogous treadmill exercise device with a motor assembly and fan cooling system (“filtered air delivery system” ¶ 4) comprising: 

    PNG
    media_image2.png
    104
    517
    media_image2.png
    Greyscale

Figure 2: Reitz
a housing (“housing” ¶ 4) defining an interior volume (see Figure 2 above wherein the system forms an interior volume that a motor, filter, and fan reside), the housing having an intake (“inlet openings” ¶ 10) and an outlet (“outlet” ¶ 11); 
a drive motor (“inducer motor assembly” ¶ 10) positioned inside the housing (see Figure 2 above); 
a filter (“air filter” ¶ 10) in fluid communication with the intake (“An air filter is then used to cover the inlet openings” ¶ 10); 
and a fan (“fan” ¶ 10) in fluid communication with the intake and the filter (the fan moves air through the inlet into the system and out through the outlet), the fan providing a positive pressure in the interior volume of the housing (“An air supply channel can be created inside of the piping used to mount the control circuit board or drive motors resulting in positive pressurized and filtered air flowing across them” ¶ 9).
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Jacobson’s housing’s lower opening with an air filter as taught by Reitz in order to remove the air born debris before it gets to the blower and then onto the user (¶ 10). 
Regarding Claim 13, Jacobson in view of Reitz further discloses the exercise system of claim 1, the fan positioned outside the housing (see Figure 3 wherein a portion of the fan 52 is positioned below out and outside the housing 37).  

Allowable Subject Matter
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 16, the prior art of record US 20180001135 A1 Powell fails to teach or render obvious the exercise system in combination with all of the elements and structural and functional relationships as claimed and further including the sealing member being in contact with the drive belt to remove debris from the inbound portion of the drive belt. 
The prior art of record teaches the sealing member as a structural member that supports the pulley 206 and not in direct contact with the drive belt and therefore unable to provide the function of removing debris from the inbound portion and thus is not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the sealing member to be in contact without improper hindsight and breaking the invention.
	Regarding Claim 18, the prior art of record US 20180001135 A1 Powell fails to teach or render obvious the exercise system in combination with all of the elements and structural and functional relationships as claimed and further including the outlet fan being positioned and oriented to direct air flow at an inbound portion of the drive belt.  
The prior art of record teaches the outlet fan being positioned centrally relative to the structure adjacent to the flywheel and directed into the motor 204 and thus incapable of directly providing air flow onto the drive belt. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the outlet fan to be positioned and oriented to direct air flow at the drive belt without improper hindsight and without breaking the invention.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784